 

Exhibit 10.1 

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

LETTER AGREEMENT

[*]; Verus International Inc.; Big League Foods Inc.

 

This letter agreement (the “Agreement”) is made as of the Effective Date
indicated above the signature lines below, between [*] (“Accredited Investor”)
and Verus International Inc. (“Verus”) and Big League Foods Inc. (“BLF”).

 

WHEREAS Verus executed a certain promissory note in the Original Principal
Amount of $312,500.00 on or about March 31, 2020 (the “Note”).

 

WHEREAS Accredited Investor is the Holder of the Note.

 

WHEREAS Verus is the sole owner of BLF.

 

WHEREAS BLF is the Licensee to a certain license agreement with Major League
Baseball Properties Inc. (hereinafter “MLB”) as Licensor (the “License
Agreement”).

 

WHEREAS Verus and BLF desire to work with Accredited Investor to advance the
interests of Accredited Investor, Verus, and BLF.

 

WHEREAS Accredited Investor desires to work with Verus and BLF to benefit the
Verus, Accredited Investor, and BLF businesses.

 

NOW THEREFORE, in consideration of the representations, warranties, covenants,
and agreements, and upon the terms and conditions hereinafter set forth, the
parties hereto do hereby each agree as follows:

 

1.Incorporation of Recitals, Attachments, Exhibits, and Schedules. Each of the
recitals set forth above is hereby incorporated into and made a part of this
Agreement and each attachment, exhibit, schedule that may be referenced in this
Agreement shall be incorporated into this Agreement.

 

2.Promissory Note. Accredited Investor and Verus each agree that the Original
Principal Amount due from Verus to Accredited Investor pursuant to the Note is
$312,500.00. Accredited Investor is the Note Holder. Accredited Investor agrees
to extend the Note Maturity Date by ninety (90) days such that the Note Maturity
Date shall be September 29, 2020. Accredited Investor and Verus each agree to
execute all documents that may be required in the future to evidence the changes
in the Note generated by this Agreement.

 

3.BLF Inventory Purchase.

 

a.BLF agrees to sell its inventory indicated on Schedule 3 hereto to Accredited
Investor (the “Purchased Inventory”). The “Purchase Price” for the Purchased
Inventory shall be $256,410.36.

 

b.The Purchase Price shall be paid with the Vender Payment and the Purchase
Price Remainder as follows:

 

i.First, Accredited Investor shall make the following payments to the following
BLF vendors (the “Vendor Payment” amount):

 



●   [*]   -   $ 34,989.40  (production)   ●   [*]   -   $ 14,166.10     ●   [*]
  -   $ 2,455.00     ●   [*]   -   $   8,250.00  (bagging)   ●   TOTAL   -   $
59,860.50    

  

1

 

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

ii.The Purchase Price less the Vendor Payment amount shall be the “Purchase
Price Remainder”.

 

iii.Second, Accredited Investor shall pay the Purchase Price Remainder with the
Purchase Price Payments further described in Section 4 of this Agreement.

 

c.After the purchase and sale of the Purchased Inventory, Accredited Investor
will be the sole owner of the Purchased Inventory. BLF, Verus, and Accredited
Investor each agree to execute any and all further documents that Accredited
Investor may require to evidence the sale, transfer, and assignment of the
Purchased Inventory to Accredited Investor.

 

d.Upon sale of the Purchased Inventory, Accredited Investor shall be responsible
for the shipping, storage, sales, marketing, and related expenses associated
with the Purchased Inventory.

 

4.Purchased Inventory Sales Proceeds. As sole owner of the Purchased Inventory,
Accredited Investor may hold, dispose of, or use the Purchased Inventory in any
manner. In the event that Accredited Investor sells the Purchased Inventory,
then the parties each agree as follows:

 

a.Accredited Investor may sell the Purchased Inventory for any amount as
Accredited Investor determines.

 

b.Accredited Investor shall retain the first $67,421.50 received from the sale
of the Purchased Inventory (the “Initial Sales Proceeds”).

 

c.Then, for each item of Purchased Inventory sold by Accredited Investor after
the Initial Sales Proceeds are received, Accredited Investor shall pay to BLF
the amount set forth below (the “Purchase Price Payments”).

 

Item  Purchase Price Payment
Amount  Finished Gummies  $                [*] per case  Finished Chocolates 
$[*] per case  Unfinished Gummies  $[*] per case  Unfinished Chocolates  $[*]
per case  Not listed above  $0.00 

 

d.The Purchase Price Payments shall continue until the first to occur of: (i)
the Purchase Price Remainder is paid in full or (ii) until all of the Purchased
Inventory is sold or disposed of by Accredited Investor.

 

5.Verus and BLF Covenants. Further, Verus and BLF, jointly and severally,
promise to:

 

a.Comply with all terms and obligations in the License Agreement.

 

b.Maintain the License Agreement in full force and effect, and without breach or
default by BLF.

 

2

 

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

c.Notify Accredited Investor in writing within two (2) calendar days of their
receipt of a notice of default with regard to the License Agreement.

 

d.Assist Accredited Investor’s efforts by: (i) retaining all employees,
contractors, or other service providers (each a “Worker”) that are involved in
BLF’s normal course of business as of the Effective Date of this Agreement; (ii)
making such Workers available to Accredited Investor as part of the Worker’s
services to BLF or Verus; and (iii) permitting such Workers to work with
Accredited Investor.

 

e.Immediately forward the Purchase Price Payments received from Accredited
Investor back to Accredited Investor to be used as payments due pursuant to the
Note (the “Note Payments”), unless Accredited Investor elects otherwise.

 

f.Permit Accredited Investor, in Accredited Investor’s sole discretion, to
withhold the Purchase Price Payments and use the funds as Note Payments (before
or after the Note Maturity Date) without the need to transfer the funds between
the parties.

 

6.Consideration. All parties to this Agreement agree that sufficient
consideration is or has been exchanged between the parties in return for the
representations, warranties, covenants, and promises in this Agreement.

 

7.Representations and Warranties. Each party represents and warrants to the
other party that:

 

a.Each party has the requisite corporate authority to enter into this Agreement.

 

b.Neither the execution and delivery of this Agreement nor the performance
hereunder will conflict with or constitute a default under: (i) any governing
instrument of the party; (ii) any law, regulation, statute or ordinance
applicable to the party; or (iii) any agreement, instrument, judgment, consent
or order to which the party or an affiliate is a party or by which the party or
an affiliate, is bound.

 

c.This Agreement shall not change any of the provisions or obligations of the
Note except as specifically referenced in this Agreement.

 

8.Verus and BLF Additional Representations and Warranties. Verus and BLF,
jointly and severally, represent and warrant to Accredited Investor that:

 

a.the Purchased Inventory shall be free and clear of all liens or other
encumbrances and that upon the transfer to Accredited Investor, Accredited
Investor will be the sole owner of the Purchased Inventory without any
encumbrances or third-party claims.

 

b.The License Agreement is in full force and effect and that there is no breach
or anticipated breach of the License Agreement by any party to the License
Agreement.

 

c.The License Agreement does not preclude: (i) this Agreement; (ii) Verus and
BLF from performing their obligations in this Agreement; or (iii) Accredited
Investor from selling or otherwise disposing of the Purchased Inventory.

 

d.Pursuant to the License Agreement, BLF sells the Purchased Inventory to
Accredited Investor as an approved Distributor.

 

e.Verus is the sole owner of BLF.

 

3

 

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

9.Indemnification. Verus and BLF (each an “Indemnifying Party”), jointly and
severally, will indemnify and hold harmless Accredited Investor and its
affiliated entities, and their respective officers, directors, employees,
members, shareholders, owners, and agents (each and “Indemnified Party”) from
and against all liabilities, losses, damages, claims, and expenses, including
reasonable legal fees, that may be incurred or suffered by an Indemnified Party
arising out of third party claims related to the Indemnifying Party’s: (i)
obligations under this Agreement; (ii) uncured breach of this Agreement; or
(iii) inaccurate representations and warranties in this Agreement.

 

10.Confidentiality; Anonymity. All of the terms of this Agreement and the
parties to this Agreement shall remain confidential in nature. Each of the
parties to this Agreement agrees that at all times, the terms and parties of
this Agreement shall be confidential and not disclosed, spoken about, or
publicized to any third party except as may be necessary to enforce the
promises, covenants, or understandings contained herein or as either party may
be required to do so by law, court order, U.S. Securities Laws, subpoena or
judicial action, or government taxing authorities, but only after providing all
other parties to this Agreement notice of such possible disclosure and an
opportunity to prevent such disclosure.

 

11.General Provisions.

 

a.Assignment; Successors. Neither this Agreement nor any of the rights,
interests, or obligations under this Agreement will be assigned by any party
without the prior written consent of the other party, except that Accredited
Investor may assign this Agreement without the need for consent to: (i) any
entity that it controls or is controlled by and it, or (ii) to any party that
acquires substantially all of Accredited Investor’s assets or equity. This
Agreement and its obligations and benefits shall be binding upon all successors
and assigns to this Agreement.

 

b.Counterparts. This Agreement may be executed in counterparts, each of which
will be considered an original and all of which together will constitute one and
the same agreement. A scanned or digital signature shall be equal to an original
signature.

 

c.Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement and supersedes all prior understandings and agreements, whether
written or oral, among the parties with respect to such subject matter.

 

d.Amendments. This Agreement may be amended at any time upon the written
agreement of the parties to this Agreement.

 

e.Survival. Those provisions of this Agreement which by their nature should
survive termination, cancellation, or expiration of this Agreement, shall so
survive.

 

f.Waiver. Any provision or condition of this Agreement may be waived at any
time, in writing, by the party entitled to the benefit of such provision or
condition. Waiver of any breach of any provision will not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.

 

g.Dispute Resolution.

 

i.Attorneys’ Fees. If any arbitration, suit, or action is instituted to
interpret or enforce the provisions of this Agreement, to rescind this
Agreement, or otherwise with respect to the subject matter of this Agreement,
the party prevailing on an issue will be entitled to recover with respect to
such issue, in addition to costs, including the costs of experts and
investigation, reasonable attorneys’ fees incurred in preparation or in
prosecution or defense of such arbitration, mediation, suit, or action as
determined by the arbitrator, mediator, or trial court, and if any appeal is
taken from such decision, reasonable attorney fees as determined on appeal as
well as all costs and fees incurred to prove such attorney’s fees incurred.

 

4

 

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

ii.Choice of Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware.

 

iii.Venue of Dispute Resolution. Venue and jurisdiction for the resolution of
any dispute shall be proper in the County and State of the party not bringing
the action, as indicated in the signature lines below (as may be updated from
time to time).

 

iv.Arbitration Provision. The parties each agree that any dispute that arises
out of or that relates to this Agreement or the breach, termination,
enforcement, interpretation or validity thereof, including the determination of
the scope or applicability of this Agreement to arbitrate, may be determined by
arbitration pursuant to JAMS’ Streamlined Arbitration Rules and Procedures.

 

v.Injunctive and Other Equitable Relief. The parties each agree that the remedy
at law for any breach or threatened breach by a party may, by its nature, be
inadequate, and that the other parties will be entitled, in addition to damages,
to a restraining order, temporary and permanent injunctive relief, specific
performance, and other appropriate equitable relief, without showing or proving
that any monetary damage has been sustained.

 

Each person that executes this Agreement has the authority to execute it and to
bind the person or entity on whose behalf he or she is signing. Each signatory
shall indemnify and hold harmless the other parties from any claims, expenses,
and liabilities (including attorneys’ fees) arising from any asserted or actual
lack of authority to execute this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date below.

 

The Effective Date of this Agreement shall be: July 20, 2020.

 

[*]   Verus International Inc.       Signed:     Signed:         Name: [*]  
Name: Anshu Bhatnagar         Title: [*]   Title: Chief Executive Officer      
  Big League Foods Inc.               Signed:                 Name: James
Wheeler               Title: President      

 



5

 

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

SCHEDULE 3

PURCHASED INVENTORY

 

INVENTORY

 

CANDY             Finished Goods   $              [*]    Bulk Goods   $
             [*]    Packaging   $              [*]            MARKETING         
   Display Ready Shippers   $               [*]    Floor Displays   $
              [*]    Clip Strips   $               [*]            TOTAL      $
256,410.36

 



6

 

